Title: To James Madison from William Kirkpatrick, 7 January 1802 (Abstract)
From: Kirkpatrick, William
To: Madison, James


7 January 1802, Málaga. Transmits a duplicate of his last letter to JM of 27 Nov. and encloses a return [not found] of U.S. shipping that arrived at Málaga between 1 July and 31 Dec. Because of war, Spanish-American trade has substantially increased, especially in the carriage of colonial produce; with peace, trade will be confined to American produce and will decrease. Encloses certificates or sea letters from four ships sold in his district during the past six months and an account of disbursements on the public service up to 30 Nov. totaling $64.10 [not found]. Has drawn on JM for this amount. Mentions that Captain McNeill in the frigate Boston arrived on 25 Dec. in search of Commodore Dale. Encloses copies of a letter he received from Dale dated 7 Dec. at Toulon, a 31 Dec. letter from Swedish admiral Cederström and his reply, and a duplicate of a letter Cederström asked Kirkpatrick to deliver to the senior commander of the two American frigates then at Málaga. The Essex stopped at Málaga for water on 24 Dec. and left for Gibraltar on 1 Jan.
Reports that toward the end of December the local board of health received orders from Madrid to quarantine all vessels from New York and Norfolk. Since then the board has decided that vessels from those ports should be turned away and that those from other American ports should be quarantined for fifteen days. Has written to U.S. minister at Madrid and sent a copy of a bill of health from New York, which, he hopes, will end this inconvenience to trade. Suggests that all vessels coming to Spain have their bills of health legalized by Spanish consuls. Sent circular letters on 6 Jan. to U.S. consuls in Spain, France, and Italy about planned convoy by Swedish frigates and requested them to notify captains of American vessels.
 

   RC and enclosures (DNA: RG 59, CD, Málaga, vol. 1). RC 4 pp.; docketed by Brent, with note: “the account referred to sent to the Treasury, with its Vouchers.” Surviving enclosures are copies of three sea letters issued by Patrick Mullony; Richard Dale to Kirkpatrick, 7 Dec. 1801 (2 pp.), reporting his arrival at Toulon on 6 Dec. to examine the damage suffered by the President, which struck a rock while leaving Mahón (letterbook copy printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:628–29); Rudolf Cederström to Kirkpatrick, 31 Dec. 1801 (1 p.; in French), enclosing Cederström to [Dale], n.d. (3 pp.; in French); and Kirkpatrick to Cederström, 31 Dec. 1801 (1 p.; in French), informing him that Captain McNeill would deliver the letter to Dale.


   A full transcription of this document has been added to the digital edition.
